

Exhibit 10.1
 
AMENDMENT No 1 to MASTER SERVICES AGREEMENT
 
This Amendment, dated as of July 27, 2010 (the “Amendment Effective Date”) to
that certain Master Services Agreement dated as of March 31, 2009 (the
“Agreement”), is between Cadila Pharmaceuticals Limited (“Cadila”), and Novavax,
Inc. (“Novavax”).


WHEREAS the parties to the Agreement agreed that Novavax would guarantee its use
of Services for the initial three (3) years of the Term;


WHEREAS the parties now wish to extend the period of time during which Novavax
would guarantee its use of Services an additional one (1) year;


Now therefore, the parties hereto agree as follows:


The following paragraph is added to Section 1.2 between the first and second
paragraphs:


The term “Services Request” shall mean a written request from Novavax for Cadila
to perform services hereunder which shall set forth a description of the desired
services, timeline for completion, and any other information that Novavax
believes is relevant to the requested services and shall be deemed to include
documents from Novavax entitled “Quotation Requests” that conform to this
definition.


The second paragraph of Section 4 entitled “Payment by Novavax; Guaranty of
Services” is deleted in its entirety and replaced with the following new second
paragraph:


It is the intent of the parties that, during the first four (4) years of the
term of this Agreement (the “Services Period”), Novavax will have engaged Cadila
to perform Services hereunder that will in the aggregate equal $7.5 million in
fees paid to Cadila.  If, at the end of the Guarantee Period, the Services
Amount (defined below) does not equal or exceed $7.5 million, then Novavax shall
pay Cadila an amount (the “Final Amount”) equal to the sum of (a) the portion of
the Shortfall Amount that is less than or equal to $2.0 million, plus (b) the
product of fifty percent (50%) times the portion, if any, of the Shortfall
Amount that exceeds $2.0 million.  For purposes of this Section 4 and Section
9.2, “Services Amount” equals the sum of (A) the amounts paid under all Project
Plans, and (B) amounts to be paid under executed Project Plans if the Services
under such Project Plans are completed as provided therein, and (C) any amounts
that would have been paid for services under a reasonable Service Request
provided to Cadila under this Agreement, which Service Request (i) concerns
legitimate products or projects within Novavax’s scope of its own business and
(ii) involves services that Cadila is reasonably able to provide within its
scope of resources and expertise, but for the fact that Cadila exercised its
right not to prepare a Project Estimate or agree to a Project Plan reasonably
offered to Cadila by Novavax containing terms substantially consistent with
those contained in Cadila’s Project Estimate therefor (which amounts shall be
reasonably determined based on amounts that would be reasonably charged for such
services had Cadila actually provided a Project Estimate and the parties had
entered into a Project Plan therefor); and “Shortfall Amount” equals the
difference between $7.5 million and the Services Amount.

 
 

--------------------------------------------------------------------------------

 


Section 9.2 entitled “Force Majeure” is deleted in its entirety and replaced
with the following:


9.2           Force Majeure.  Neither party will be responsible for delays or
failures in performance resulting from causes beyond the reasonable control of
such party (except for any delay or failure to pay amounts due hereunder),
including without limitation fire, explosion, flood, war, strike, or riot,
provided that the nonperforming party uses commercially reasonable efforts to
avoid or remove such causes of nonperformance and continues performance under
this Agreement with reasonable dispatch whenever such causes are
removed.  Either party shall have the right to immediately terminate this
Agreement should such force majeure event continue for more than ninety (90)
days.  If, at the time of such a termination, the Services Amount (defined in
Section 4) does not equal or exceed a pro rata portion of $5.5 million (taking
into consideration the time between the Effective Date and such termination
versus the four year Services Period (the “Pro Rata Amount”)) plus $2.0 million,
then Novavax shall pay Cadila an amount (the “FM Final Amount”) equal to the sum
of (a) the portion of the FM Shortfall Amount that is less than or equal to $2.0
million, plus (b) the product of fifty percent (50%) times the portion, if any,
of the FM Shortfall Amount that exceeds 2.0 million.  For purposes of this
Section 9.2, “FM Shortfall Amount” equals the difference between the Pro Rata
Amount and the Services Amount.
 
In all other respects the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.
 
NOVAVAX, INC.
 
CADILA PHARMACEUTICALS LIMITED
         
By:
/s/ Stanley C. Erck
 
By:
/s/ Rajiv I. Modi
 
Stanley C. Erck
   
Rajiv I. Modi
 
President and Chief Executive Officer
   
Managing Director

 
 
 

--------------------------------------------------------------------------------

 